UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2601



FIRST MOUNT VERNON, I.L.A.,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COUNTY, MARYLAND, A Body Cor-
porate and Politic,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-3190-DKC)


Submitted:   April 30, 1999             Decided:   September 21, 1999


Before WILLIAMS and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald S. Deutsch, Stephen N. Goldberg, COHN, GOLDBERG & DEUTSCH,
L.L.C., Towson, Maryland, for Appellant. Sean D. Wallace, Acting
County Attorney, Rhonda L. Weaver, Associate County Attorney, Upper
Marlboro, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     First Mount Vernon, I.L.A., appeals from the district court’s

order granting Prince George’s County’s motion to dismiss and

dismissing its complaint in which it alleged that the County vio-

lated its due process rights by failing to provide notice to it

prior to the demolition of property in which First Mount Vernon had

acquired an interest.   Because we find that Prince George’s County

provided adequate notice of the proceeding at the time of the com-

mencement of the proceeding and that further additional notice to

persons acquiring an interest after the commencement of the pro-

ceedings was not required here, where Prince George’s County was

not aware of First Mount Vernon’s interest, we affirm on the

reasoning of the district court. See First Mount Vernon, I.L.A. v.

Prince George’s County, Maryland, No. CA-97-3190-DKC (D. Md. Oct.

2, 1998);* see also Mullane v. Central Hanover Bank & Trust Co.,

339 U.S. 306, 317 (1950) (finding notice by publication sufficient

for those whose interests are contingent, future, or not likely to

come to trustee’s attention in normal course of business). We dis-

pense with oral argument because the facts and legal contentions



     *
       Although the district court’s order was signed on September
28, 1998, the district court’s records show that it was entered on
the docket sheet on October 2, 1998.     Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the judgment or order was entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3